DETAILED ACTION
This action is pursuant to the claims filed on February 5, 2018. Claims 31-45 are pending. Claims 1-30 are cancelled. A first action on the merits of claims 31-45 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claim 31 is objected to because of the following informalities:  
Claim 31, ln. 8: “a user interface,” should be changed to –a user interface.—
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 31-40 & 44-45 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Wagner et al. (U.S. PGPub. No. 2016/0313801).
In regards to independent claim 31, Wagner discloses an apparatus (gesture-controlled system 20, 30 & 40 in Figs. 2-4) comprising:
detectors positioned at, and configured to detect electrical potentials at, the surface of the top of a wrist of a hand ([0009]-[0022], [0067]-[0069], [0077], [0083]-[0085]: biopotential sensors 12 disposed on the flexible PCB user interface 10 disposed on a wrist of a user to obtain nerve conduction signals of the wrist), and
circuitry configured to process the detected electrical potentials to provide data values representing gesture or intent based on motion of the wrist of the hand ([0009]-[0022], [0068]-[0069], [0083]-[0085]: signal processor 22 of the system 20 detects the plurality of nerve conduction signals and compares with a plurality of known gestures to identify a known gesture based upon the electrical signals from nerve bundles in the wrist and/or electromyography of signals derived from muscle movement of the wrist),
the circuitry being configured to provide the data values to an application for use in controlling a user interface ([0085]-[0088]: the particular gesture is classified as a symbol 26 which is then transmitted as a feedback signal 28 to the computerized device 29/ser input and to further activate haptic feedback activators 14).
In regards to claims 32-35, Wagner discloses that motion sensors including an accelerometer, a gyroscope, a magnetometer or any other combination of suitable motion sensors are incorporated adjacent the detectors to record movement information. Wagner further discloses that every motion is detected by the detectors ([0074]) and all possible orientations of movement information which includes rolling, tilting or yawing of the hand and wrist and any motions including manipulation of a sphere are capable of being detected by the motion sensors 
In regards to claims 36-38 & 44, Wagner further discloses that the detected gesture signal is paired with commands corresponding to known gestures for controlling various user interfaces such as a displayed user interface ([0081]-[0082]) for controlling screen elements on the screen such as selecting icons/menu items ([0151]). 
In regards to claims 39-40, Wagner further discloses that there is a plurality of haptic feedback actuators are in direct contact with the skin of the user ([0077]). Once the processor determines the intent gesture based upon the signals from the detectors, a signal is generated by a feedback control unit which activates a corresponding haptic feedback to the user, using the haptic feedback actuators ([0085]-[0088]).
In regards to claims 45, Wagner further discloses that the application is for controlling the user interface which includes various modalities including a virtual reality ([0149]) and gaming console/elements ([0148]). Furthermore, the user interface may me a smart watch which can be worn under or within a space suit ([0149]). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Wagner as applied to claim 31 above, and further in view of Kim et al. (hereinafter ‘Kim’, U.S. PGPub. No. 2015/0182160).
In regards to claim 41, Wagner discloses the invention substantially as claimed in claim 31 and discussed above. Wagner further discloses that the detected gesture signal is used to control various user interfaces including Internet of Things, virtual reality, smart home, smart television, computerized vehicles, and so forth ([0149]) but is silent as to the application being part of a camera or a pair of smart glasses.
Kim teaches that various user interfaces includes a list of electronic devices of Wagner and other devices including cameras and electronic glasses ([0044]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Wagner so that the gesture-based operating system is configured to control additional user interfaces including smart glasses and camera as further taught by Kim, thereby arriving at the claimed invention. Configuring various user interfaces to be controlled by a gesture-controlled system involves routine skilled in the art and a predictable result would ensue.
Claims 42-43 rejected under 35 U.S.C. 103 as being unpatentable over Wagner as applied to claim 31 above, and further in view of Liu et al. (hereinafter ‘Liu’, U.S. PGPub. No. 2017/0134086).
In regards to claims 42-43, Wagner discloses the invention substantially as claimed in claim 31 and discussed above. Wagner further contemplates that the detected gesture signal can be used to control various user interfaces for various applications ([0149]) but is silent as to the user interface being part of a pair of smart glasses comprising an application for control of at least one of production, quality control, or packaging in a manufacturing facility.
Liu discloses using a pair of smart glasses as a user interface in a manufacturing facility ([0001], [0030]) to communication real-time information about operating parameters within the manufacturing facility and further provide instructions to other control centers/job sites ([0031]-[0033] & [0036]). Given that Wagner’s gesture controlled system may be coupled with any gesture based operating system capable of issuing commands, to control and browse various computerized devices (e.g. control virtual reality environment, gaming, smart phones, smart television, playing music, manipulating car functions, etc., Wagner, [0145]-[0149]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the gesture-intent system of Wagner so that the data values of the gesture-intent system of Wagner is configured to operate the pair of smart glasses so that the smart glasses can be used as a communication device for communicating real-time information to various control centers/job sites in a manufacturing facility as taught by Liu, thereby arriving at the claimed invention. Controlling and navigating any computer device including Liu using a known system such as gesture control system involves routine skilled in the art and a predictable result would ensue.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
Claims 31-7, 39 & 45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-2, 4 & 11-12 of U.S. Patent No. 10,070,799. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claimed invention is anticipated by the Patent ‘799. Patent ‘799 claims a system comprising a detector (a wireless wrist-mounted user interface device comprising at least one pair of electrodes in claim 1) and a circuitry (signal processing electronics, analytical component, a data processor, and a controller in claim 1).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHWA KIM whose telephone number is (571)270-1265. The examiner can normally be reached 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH STOKLOSA can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/EUN HWA KIM/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        2/23/2022